UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6405


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMNAH K. RUDISILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:01-cr-00048-MR-9; 1:05-cv-00212-MR)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timnah K. Rudisill, Appellant Pro Se. Thomas Richard Ascik, Amy
Elizabeth   Ray,   Assistant   United  States Attorneys,   Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timnah        K.   Rudisill      seeks     to       appeal          the     district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28   U.S.C.A.       § 2255    (West       Supp.         2013)       motion,    and

dismissing it on that basis.                The order is not appealable unless

a     circuit     justice        or       judge     issues          a     certificate           of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this        standard       by        demonstrating             that

reasonable      jurists        would      find     that     the          district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief        on    procedural         grounds,          the        prisoner        must

demonstrate       both    that      the    dispositive         procedural             ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Rudisill has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Rudisill’s notice of appeal

and    informal      brief     as   an     application         to       file    a     second    or

                                             2
successive § 2255 motion.         United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).          In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).                 Rudisill’s claims do

not   satisfy   either    of   these   criteria.         Therefore,     we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented     in   the   materials

before   this   court    and   argument    would   not    aid   the   decisional

process.



                                                                       DISMISSED




                                       3